Name: Commission Regulation (EC) No 668/2008 of 15 July 2008 amending Annexes II to V of Regulation (EC) No 2096/2005 laying down common requirements for the provision of air navigation services, as regards working methods and operating procedures (Text with EEA relevance)
 Type: Regulation
 Subject Matter: air and space transport;  organisation of transport;  natural and applied sciences;  marketing;  transport policy
 Date Published: nan

 16.7.2008 EN Official Journal of the European Union L 188/5 COMMISSION REGULATION (EC) No 668/2008 of 15 July 2008 amending Annexes II to V of Regulation (EC) No 2096/2005 laying down common requirements for the provision of air navigation services, as regards working methods and operating procedures (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 550/2004 of the European Parliament and the Council of 10 March 2004 on the provision of air navigation services in the single European sky (the service provision Regulation) (1), and in particular Articles 4 and 6 thereof, Whereas: (1) Annexes II, III, IV and V of Commission Regulation (EC) No 2096/2005 of 20 December 2005 laying down common requirements for the provision of air navigation services (2) refer to various annexes of the Convention on International Civil Aviation. Since the adoption of Regulation (EC) No 2096/2005 those annexes have been amended by the International Civil Aviation Organisation as indicated in State letters 2001/74 dated 10 August 2001; 2003/29 dated 28 March 2003; 2004/16 dated 26 March 2004; 2005/35 and 2005/39 dated 24 March 2005; 2006/38 dated 24 March 2006; 2006/64 dated 18 August 2006; 2007/11, 2007/13, 2007/19, 2007/20, 2007/23 and 2007/24 dated 30 March 2007. The references in Regulation (EC) No 2096/2005 should be updated in order to meet the international legal obligations of Member States and ensure coherence with the international regulatory framework. (2) Regulation (EC) No 2096/2005 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2096/2005 is amended as follows: 1. in Annex II, point 4 is replaced by the following: 4. WORKING METHODS AND OPERATING PROCEDURES A provider of air traffic services shall be able to demonstrate that its working methods and operating procedures are compliant with the standards in the following annexes to the Convention on International Civil Aviation as far as they are relevant for the provision of air traffic services in the airspace concerned: (a) Annex 2 on rules of the air in its 10th edition of July 2005, including all amendments up to No 40, (b) Annex 10 on aeronautical telecommunications, Volume II on communication Procedures including those with PANS Status in its sixth edition of October 2001, including all amendments up to No 82, (c) Annex 11 on air traffic services in its 13th edition of July 2001, including all amendments up to No 45.; 2. in Annex III, point 2 is replaced by the following: 2. WORKING METHODS AND OPERATING PROCEDURES A provider of meteorological services shall be able to demonstrate that its working methods and operating procedures are compliant with the standards in the following annexes to the Convention on International Civil Aviation as far as they are relevant for the provision of meteorological services in the airspace concerned: (a) Annex 3 on meteorological service for international air navigation in its 16th edition of July 2007, including all amendments up to No 74, (b) Annex 11 on air traffic services in its 13th edition of July 2001, including all amendments up to No 45, (c) Annex 14 on aerodromes in the following versions: (i) Volume I on aerodrome design and operations in its fourth edition of July 2004, including all amendments up to No 9, (ii) Volume II on heliports in its second edition of July 1995, including all amendments up to No 3.; 3. in Annex IV, point 2 is replaced by the following: 2. WORKING METHODS AND OPERATING PROCEDURES A provider of aeronautical information services shall be able to demonstrate that its working methods and operating procedures are compliant with the standards in the following annexes to the Convention on International Civil Aviation as far as they are relevant for the provision of aeronautical information services in the airspace concerned: (a) Annex 3 on meteorological service for international air navigation in its 16th edition of July 2007, including all amendments up to No 74, (b) Annex 4 on aeronautical charts in its 10th edition of July 2001, including all amendments up to No 54, (c) Annex 15 on aeronautical information services in its 12th edition of July 2004, including all amendments up to No 34.; 4. in Annex V, point 3 is replaced by the following: 3. WORKING METHODS AND OPERATING PROCEDURES A provider of communication, navigation or surveillance services shall be able to demonstrate that its working methods and operating procedures are compliant with the standards of Annex 10 on aeronautical telecommunications to the Convention on International Civil Aviation in the following versions as far as they are relevant for the provision of communication, navigation or surveillance services in the airspace concerned: (a) Volume I on radio navigation aids in its sixth edition of July 2006, including all amendments up to No 82, (b) Volume II on communication procedures including those with PANS status in its sixth edition of October 2001, including all amendments up to No 82, (c) Volume III on communications systems in its second edition of July 2007 including all amendments up to No 82, (d) Volume IV on surveillance radar and collision avoidance systems in its fourth edition of July 2007, including all amendments up to No 82, (e) Volume V on aeronautical radio frequency spectrum utilisation in its second edition of July 2001, including all amendments up to No 82. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2008. For the Commission Antonio TAJANI Vice-President (1) OJ L 96, 31.3.2004, p. 10. (2) OJ L 335, 21.12.2005, p. 13. Regulation as last amended by Regulation (EC) No 482/2008 (OJ L 141, 31.5.2008, p. 5).